LATTIMORE, J.
Conviction in district court of Hays county of possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
The record is before us without any statement of facts or bills of exception. The charge of the court seems to follow the indictment, which correctly sets out the elements of the offense.
We observe that the sentence, as same appears in the record, finds that appellant has been adjudged guilty of a violation “of pro law.” We have no such offense in this state, and it is clearly a matter of carelessness. Appellant was found guilty of the unlawful possession for the purpose of sale of spirituous and intoxicating liquors. The sentence will be reformed to follow the judgment, and, as reformed, same will be affirmed.